Citation Nr: 1419149	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-07 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus.

2.  Entitlement to service connection for a prostate disability.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. Hinton, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1964 to August 1968, including service in Thailand from January 1966 to January 1967.  
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in July 2008 of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina.

In March 2010 the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is in the Veteran's file.

In August 2010 and then in May 2012, the Board remanded the claims for additional development.

The claim of service connection for a prostate disability is REMANDED to an Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran served in Thailand from January 1966 to January 1967 at Ubon Air Force Base as an Air Police Specialist, where he was exposed to Agent Orange, and there is a current diagnosis of type 2 diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for type 2 diabetes mellitus have been met. 38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. § 3.303(2013).




The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and to assist a claimant in substantiating a claim for VA benefits.  As the Board is granting the claim, VCAA compliance need not be addressed.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.

There is a presumption of service connection for type 2 diabetes mellitus if a Veteran was exposed in service to certain herbicides, including one commonly referred to as Agent Orange, that were used in Vietnam and other locations such as Thailand during the Vietnam Era.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e). 

Analysis

Service records, including a Chronological Listing of Service, shows that the Veteran served in the 8th Air Police Squadron, at Ubon Air force Base, in Thailand from January 1966 to January 1967.  The Veteran's duty was Air Police Specialist.  Private and VA records show that the Veteran was diagnosis with type 2 diabetes mellitus in 1996.

VA has determined that during the Vietnam era from February 28, 1961, to May 7, 1975, Agent Orange was used on the fenced perimeters of bases in Thailand, including at the Royal Thai Air Force Base at Ubon. 




VA also determined that if a US Air Force veteran served on one of the air bases as a security policeman or member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence, then exposure to Agent Orange should be acknowledged on a facts found or direct basis.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10. (q).

As the Veteran is a Veteran of the US Air Force and served as an Air Police Specialist at Ubon Air Force Base in Thailand from January 1966 to January 1967, the Board finds that the Veteran was exposed to Agent Orange and presumptive service connection for type 2 diabetes mellitus is warranted.


ORDER

Service connection for type 2 diabetes mellitus is granted.


REMAND
 
The Veteran seeks service connection for a prostate disability.  As the evidence is insufficient to decide the claim, the claim is REMANDED for the following action.  

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf private medical records, pertaining to treatment of a prostate disability since December 2008.  

2.  Obtain VA records since December 2008, pertaining to treatment of a prostate disability. 




3.  After the above development, adjudicate the claim.  If the benefit is denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


